JUDGMENT

PER CURIAM
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s judgment, filed March 2, 2005, be affirmed. The district court did not abuse its discretion in denying appellant’s request for a temporary restraining order, see Jacksonville Port Authority v. Adams, 556 F.2d 52, 57 (D.C.Cir.1977), because appellant did not satisfy the stringent standards necessary for the injunctive relief he sought. See Cobell v. Norton, 391 F.3d 251, 259 (D.C.Cir.2004). And because appellant sought only injunctive relief, the district court properly dismissed the complaint.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.